Citation Nr: 1124236	
Decision Date: 06/24/11    Archive Date: 06/29/11

DOCKET NO.  00-00 212A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for service-connected 
post-operative medial meniscectomy of the right knee, to include a separate compensable rating for removal of semilunar cartilage.

2.  Entitlement to an initial rating in excess of 10 percent for service-connected traumatic arthritis of the right knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The Veteran served on active duty from June 1974 to June 1980.  

In July 2006, the Board of Veterans' Appeals (Board) dismissed a claim for compensation benefits under the provisions of 38 U.S.C.A. § 1151 for impotency, lower spine and neck injuries, generalized nervous disorder, paralysis of the left side of the face, bilateral shoulder disorder, and chronic head, spine, and bilateral leg pain; dismissed a claim for service connection for bilateral feet/jungle rot disorder and tuberculosis; dismissed a claim for bilateral leg disorder secondary to service-connected post-operative right medial meniscectomy; denied reopening of a claim for service connection for a lower back disorder; reopened a claim for service connection for left knee disorder; and remanded the issues of service connection for a left knee disorder, an increased rating for service-connected post-operative medial meniscectomy of the right knee, and an increased rating for service-connected traumatic arthritis of the right knee to the Department of Veterans Affairs (VA) Regional Office in Los Angeles, California (RO) for additional development.  As a VA orthopedic evaluation was conducted in August 2006, there has been substantial compliance with the July 2006 remand.

A September 2008 rating decision granted service connection for osteoarthritis of the left knee, which was assigned a 10 percent rating effective April 16, 1999, and for paranoid schizophrenia with polysubstance abuse, which was assigned a 100 percent rating effective January 23, 1995.  Although the May 2011 Informal Presentation includes the issue of service connection for posttraumatic stress disorder (PTSD), this issue is part of the grant noted above and is therefore no longer part of the current appeal.

The Veteran testified at a videoconference hearing before the undersigned Veteran's Law Judge in March 2006, and a copy of the transcript is of record.


FINDINGS OF FACT

1.  All known and available service medical records have been obtained; the Veteran has been advised under the facts and circumstances of this case as to the evidence which would substantiate his increased rating claims; and he has otherwise been assisted in the development of his claims.

2.  There is no more than moderate recurrent subluxation or lateral instability of the right knee.

3.  There is removal of semilunar cartilage of the right knee.  

4.  Pain free range of motion of the right knee was from 0 to at least 80 degrees on examinations from July 1996 to August 2006.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent for service-connected 
post-operative medial meniscectomy of the right knee have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 and Supp. 2010); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.71a, Diagnostic Code 5257 (2010).

2.  The Veteran is entitled to a separate, compensable 10 percent evaluation for removal of semilunar cartilage of the right knee, symptomatic, as separate from an evaluation for ligamentous instability.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.71a, Diagnostic Code 5259 (2010).


3.  The criteria for an initial evaluation in excess of 10 percent for service-connected traumatic arthritis of the right knee have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002 and Supp. 20101); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.71a, Diagnostic Code 5010 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board will discuss the relevant law which it is required to apply.  This includes statutes published in Title 38, United States Code ("38 U.S.C.A."); regulations published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.) and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions.  38 U.S.C.A. 
§ 7104(d); see also 38 C.F.R. § 19.7 (Implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (The Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction.  The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts).


Initial Considerations

The Board has considered the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 and Supp. 2008).  The regulations implementing VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  After having carefully reviewed the record on appeal, the Board has concluded that the notice requirements of VCAA have been satisfied. 

The notice and assistance provisions of VCAA should be provided to a claimant prior to any adjudication of the claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In this case, because the VCAA did not become law until several years after the claims on appeal were adjudicated, the Veteran was not informed of the requirements needed to establish entitlement to an increased rating until later in the claims process.    

However, VA may proceed with adjudication of a claim if errors in the timing or content of the notice are, as in this case, not prejudicial to the claimant.  Dunlap v. Nicholson, 21 Vet. App. 112 (2007); Mayfield v. Nicholson, 19 Vet. App. 103 (2005); see also Pelegrini, 18 Vet. App. at 121.  A letter was sent to the Veteran in March 2004 that informed the Veteran of the requirements needed to establish entitlement to an increased rating.  

In accordance with the requirements of VCAA, the letter informed the Veteran what evidence and information he was responsible for obtaining and the evidence that was considered VA's responsibility to obtain.  No additional private evidence was subsequently added to the claims files after the letter.  

A July 2006 letter provided information concerning effective dates that could be assigned if an increased rating claim was granted.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

VA has a duty to assist the claimant in obtaining evidence necessary to substantiate a claim.  VCAA also requires VA to provide a medical examination when such an examination is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.  There are a number of VA examinations of the Veteran's psychiatric and orthopedic disorders on file, with the most recent evaluation in August 2006.  

All available evidence has been obtained and there is sufficient medical evidence on file on which to make a decision on the issues decided herein.  The Veteran has been given ample opportunity to present evidence and argument in support of his claims, including at his videoconference hearing.  All general due process considerations have been complied with by VA, and the Veteran has had a meaningful opportunity to participate in the development of the claims.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); 38 C.F.R. § 3.103 (2007).  Translations of documents from Spanish to English are on file.


Law and Regulations

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Schedule).  38 C.F.R. Part 4 (2010).  The percentage ratings contained in the Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2010).  Separate diagnostic codes identify the various disabilities.  

In considering the severity of a disability it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2010).  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  

While the Veteran's entire history is reviewed when assigning a disability evaluation, 38 C.F.R. § 4.1, see Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991), where service connection has already been established, and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

However, where the Veteran is appealing the initial assignment of a disability rating, the severity of the disability is to be considered during the entire period from 
the initial assignment of the evaluation to the present time.  Fenderson v. West, 12 Vet. App. 119 (1999).  The analysis in the following decisions is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).  

38 C.F.R. § 4.40 notes that disability of the musculoskeletal system is primarily the inability, due to damage or infection of parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  Functional loss may be due to the absence of part or all of the necessary bones, joints, and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40 (2010).

38 C.F.R. § 4.45 provides that factors of disability involving a joint reside in reductions of its normal excursion of movements in different planes of motion and therefore, inquiry will be directed to such considerations as weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); excess fatigability; and incoordination (impaired ability to execute skilled movements smoothly).  38 C.F.R. § 4.45 (2010).

The Court has held that when a Diagnostic Code provides for compensation based upon limitation of motion, the provisions of 38 C.F.R. §§ 4.40 and 4.45 must also be considered, and that examinations upon which the rating decisions are based must adequately portray the extent of functional loss due to pain "on use or due to flare-ups."  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).

In the selection of diagnostic codes assigned to disabilities, injuries will generally be represented by the number assigned to the residual condition on the basis of which the rating is determined.  With injuries and diseases, preference is to be given to the number assigned to the injury or disease itself; if the rating is determined on the basis of residual conditions, the number appropriate to the residual condition will be added, preceded by a hyphen.  38 C.F.R. § 4.27 (2010).  

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the diagnosis and demonstrated symptomatology.  See Butts v. Brown, 5 Vet. App. 532 (1993).

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a 3-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (Observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.  Pertinent to a claim for an increased rating, lay testimony is competent when it  describes symptoms, which supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see Proscelle v. Derwinski, 2 Vet. App. 629 (1992) (holding that, in general, for the need for a VA examination to arise, a claimant would only need submit his competent testimony that symptoms, reasonably construed as related to the service-connected disability, have increased in severity since the last evaluation.).

After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"). 


Schedular Criteria

Arthritis, due to trauma, substantiated by X-ray findings, is to be rated for degenerative arthritis under Diagnostic Code 5003.  38 C.F.R. § 4.71a, Diagnostic Code 5010 (2010).

Under 38 C.F.R. § 4.71a, Diagnostic Code 5003, the applicable Diagnostic Code for degenerative arthritis, refers to the limitation of motion Diagnostic Codes for the specific joint or joints involved.  A 10 percent rating will be for application for such major joint or group of minor joints affected by limitation of motion.  Limitation of motion needs to be objectively shown by findings such as swelling, muscle spasm, or painful motion.  In the absence of limitation of motion, a 10 percent evaluation is warranted for x-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups and a 20 percent evaluation is warranted with x-ray evidence of involvement of 2 or more major joints or 2 or more minor joints with occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2010).

Diagnostic Code 5256 provides that favorable ankylosis of either knee warrants a 30 percent evaluation.  Ankylosis is considered to be favorable when the knee is fixed in full extension, or in slight flexion at an angle between 0 degrees and 10 degrees.  A 40 percent evaluation requires that the knee be fixed in flexion at an angle between 10 degrees and 20 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5256 (2010).

Ankylosis is "immobility and consolidation of a joint due to disease, injury, or surgical procedure."  Colayong v. West, 12 Vet App 524 (1999) (citing DORLAND'S ILLUSTRATED MEDICAL DICTIONALRY (28TH Ed. 1994) at 86).

Diagnostic Code 5257 provides ratings for impairment of the knee that includes recurrent subluxation or lateral instability.  Slight recurrent subluxation or lateral instability of the knee is rated 10 percent disabling; moderate recurrent subluxation or lateral instability of the knee is rated 20 percent disabling; and severe recurrent subluxation or lateral instability of the knee is rated 30 percent disabling. 38 C.F.R. § 4.71a, Diagnostic Code 5257 (2010).

Diagnostic Code 5258 grants a 20 percent evaluation for dislocation of semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint.  38 C.F.R. § 4.71a, Diagnostic Code 5258 (2010).

Diagnostic Code 5259 grants a 10 percent evaluation for removal of semilunar cartilage that is symptomatic.  38 C.F.R. § 4.71a, Diagnostic Code 5259 (2010).  "Semilunar cartilage" is defined as either of the crescent-shaped wedges of fibrocartilage found in the knee.  The meniscus is a crescent-shaped wedge of fibrocartilage.  See Dorland's Illustrated Medical Dictionary, 28th ed., 1012, 1504.

Diagnostic Code 5260, limitation of flexion of the leg, provides a noncompensable rating if flexion is limited to 60 degrees, a 10 percent rating where flexion is limited to 45 degrees, a 20 percent rating where flexion is limited to 30 degrees, and a maximum 30 percent rating if flexion is limited to 15 degrees.  See 38 C.F.R. § 4.71a, Diagnostic Code 5260 (2010).  
Diagnostic Code 5261, limitation of extension, of the leg provides a noncompensable rating if extension is limited to five degrees, a 10 percent rating if limited to 10 degrees, a 20 percent rating if limited to 15 degrees, a 30 percent rating if limited to 20 degrees, a 40 percent rating if limited to 30 degrees, and a 50 percent rating if limited to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261; see also 38 C.F.R. § 4.71, Plate II (2010) (showing normal flexion and extension as between 0 degrees and 140 degrees).  

Under Diagnostic Code 5262, a 40 percent is assigned for nonunion of the tibia and fibula with loose motion and requiring a brace; a 30 percent rating is assigned for malunion with marked knee or ankle disability and a 20 percent is assigned for moderate knee or ankle disability.  38 C.F.R. § 4.71a, Diagnostic Code 5262 (2010).


Analysis

The Veteran was granted service connection for post-operative right medial meniscectomy by rating decision in February 1981 and assigned a 10 percent evaluation effective June 19, 1980.  A claim for increase was received by VA in January 1995.  An August 2000 rating decision granted a 20 percent evaluation for post-operative right medial meniscectomy effective January 23, 1995.  The Veteran continued his appeal.  Service connection for traumatic arthritis of the right knee was granted by rating decision in May 2005, and a 10 percent evaluation was assigned effective March 12, 2005.  

The Veteran contends that the service-connected knee disabilities at issue are more disabling than is reflected by the currently assigned ratings.  Because each knee disability is not shown to manifest the symptomatology required for a higher rating under the rating schedule, and VA is obligated to only apply the applicable rating schedule to disability rating claims, the claim for a rating in excess of 20 percent for post-operative medial meniscectomy and for a rating in excess of 10 percent for traumatic arthritis of the right knee will be denied.  Massey v. Brown, 7 Vet. App. 204 (1994); Pernorio v. Derwinski, 2 Vet. App. 625 (1992).  

The Veteran was hospitalized at a VA facility in June 1995 for right anterior cruciate ligament reconstruction.

The Veteran complained on VA evaluation in July 1996 of right knee pain and giving out.  Examination of the right knee revealed full range of motion without swelling, deformity, subluxation, or lateral instability.  X-rays showed past surgery on the anterior cruciate ligament and early osteoarthritis of the knee joint.

VA treatment records for November 1997 contain an assessment of probable severe degenerative joint disease of the knees.  It was reported in April 1998 that there had been a recent exacerbation of knee pain after trauma.  The Veteran complained in March 1999 of pain, swelling, and giving way for the previous month; range of motion of the right knee was from 0 to 130 degrees.  The assessment was failed right anterior cruciate ligament reconstruction.

The Veteran complained on QTC evaluation for VA purposes in May 2000 of right knee giving way, locking, and pain.  He wore a knee brace and was unable to stand or walk for prolonged periods.  Physical examination did not show any heat, swelling, effusion, instability or drainage.  Motion of the knee was from 0 to 120 degrees, with pain beginning at 80 degrees.  Range of motion was affected by pain, fatigue, weakness, and lack of endurance on repeated movement, with pain having a major impact.  There was no motor or sensory deficit.  The diagnosis was cartilage, semilunar, removal from right knee with loss of motion, scar formation, and degenerative arthritis.

It was reported on QTC evaluation in March 2005 that the Veteran said that he had not worked in 10 years because of knee pain.  Physical examination of the right knee revealed atrophy of the quadriceps.  McMurray's test was positive.  There was no subluxation, locking pain, or effusion.  There was crepitation but no ankylosis.  Motion of the right knee was from 0 to 90 degrees.  There was no fatigue, weakness, lack of endurance, or incoordination on repetitive motion.  It was noted that the Veteran had instability and a markedly antalgic gait.  The diagnosis was post-operative right medial meniscectomy with scar and osteoarthritis.

The Veteran testified at his videoconference hearing in March 2006 that he had pain, swelling, and locking of the right knee.  

On VA evaluation in August 2006, which included review of the claims files, the Veteran said that he wore two knee braces and used canes or crutches.  He complained of chronic right knee pain, weakness, stiffness, occasional swelling, easy fatigability, and lack of endurance; there was no locking.  He noted giving way of the right knee and said that he fell when he didn't use his crutches.  Physical examination revealed crepitus on flexion and extension from 0 to 100 degrees; motion from 0 to 110 without pain.  Leg strength was 5/5 and there was no ligament laxity.  McMurray's test was positive.  X-rays showed moderate medial compartment osteoarthritis, status post anterior cruciate ligament repair.  The examiner concluded that the Veteran's right knee disability was moderate and that it was unlikely that there was any additional limitation of motion due to weakened movement, excessive fatigability, or incoordination.

An MRI of the right knee in July 2007 revealed moderate to severe osteoarthritis with severe medial compartment narrowing, marginal osteophytes, and severe degeneration or post surgical/traumatic changes of the medial meniscus that appeared very small.

VA treatment records dated through September 2009 do not refer to the right knee disability.

According to an October 2009 aid and attendance evaluation, the Veteran had stable knee joints but severe degenerative joint disease.

To warrant a schedular rating in excess of 20 percent for post-operative medial meniscectomy of the right knee under Diagnostic Code 5257, there would need to be evidence of severe recurrent subluxation or lateral instability.  Although instability was noted on evaluation in March 2005, the nature and degree of instability was not reported; there was no weakness or incoordination.  There was no ligament laxity, weakened movement, or incoordination found on VA examination in August 2006.  Consequently, a schedular rating in excess of 20 percent is not warranted for post-operative medial meniscectomy of the right knee during the appeal period.

However, the Board notes that because the Veteran's service medial meniscectomy of the right knee involves the removal of semilunar cartilage, the Veteran is entitled to a separate, compensable evaluation under Diagnostic Code 5259.

To warrant a schedular rating in excess of 10 percent for traumatic arthritis of the right knee, there would need to be evidence of limitation of flexion or extension of the leg as indicated above or x-ray evidence of involvement of 2 or more major joints or 2 or more minor joints with occasional incapacitating exacerbations.  The medical evidence on file, including on evaluation in August 2006, does not show limitation of extension to more than 10 degrees or limitation of flexion to less than 45 degrees.  In fact, evaluations on file show that pain free motion of the left knee has been from 0 to at least 80 degrees.  Additionally, disability of the Veteran's right knee does not show involvement of 2 or more joints.  Consequently, an initial schedular rating in excess of 10 percent is not warranted based on limitation of motion for traumatic arthritis of the right knee during the appeal period.

As limitation of extension of the right knee is not severe enough to warrant a compensable evaluation under the rating schedule, a higher rating is not warranted for the right knee disability based on VAOPGCPREC 9-04; 69 Fed. Reg. 59990 (2004), which involves rating compensable limitation of flexion and extension of the leg as separate disabilities under Diagnostic Codes 5260 and 5261.  

As previously noted, when evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements and 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability and incoordination.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  


The Board finds that the medical evidence does not show knee symptomatology that, based on the factors noted in DeLuca, 38 C.F.R. § 4.40, and 38 C.F.R. § 4.45, more nearly approximates the criteria for a higher evaluation during the appeal period for limitation of flexion or extension of the leg under Diagnostic Codes 5260 and 5261.  The Board would point out that, as range of motion of the right leg has been from 0 to at least 80 degrees pain free throughout the appeal period, which would not warrant a compensable rating, the fact that the Veteran is assigned a 10 percent rating for traumatic arthritis means that he is, in effect, being compensated as if the factors noted in DeLuca applied.  

Although it was noted in May 2000 that range of motion was affected by pain, fatigue, weakness, and lack of endurance on repeated movement, with pain having a major impact; when examined by VA in March 2005, there was no fatigue, weakness, lack of endurance, or incoordination.  Additionally, it was reported in August 2006 to be unlikely that there was any additional limitation of motion on repetitive testing.  

As there is no evidence of ankylosis, dislocation of semilunar cartilage, or malunion of the tibia and fibula, an increased evaluation is also not warranted under another diagnostic code for the right knee.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5258, 5262.

As previously noted, the Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

In this case, the Veteran is competent to report his right knee symptoms, which include pain, stiffness, and swelling.  While his complaints are competent evidence, they have been considered in evaluating the knee disabilities at issue; however, VA evaluations have not shown the severity required for a higher schedular rating, as discussed above.  


Ordinarily, the Schedule will apply unless there are exceptional or unusual factors, which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to the regulation, an extraschedular rating is warranted upon a finding that "the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1) (2010).  

The schedular evaluations in this case are not inadequate.  Ratings in excess of those assigned are provided for certain symptomatology of the service-connected disorders at issue, such as greater instability or limitation of motion, but the medical evidence reflects that the required symptomatology is not present.  See 38 C.F.R. § 4.1 (2010).

The medical findings do not indicate that the Veteran's right knee disabilities cause "marked" interference with employment.  In fact, when examined in August 2006, leg strength was 5/5, there was pain free motion from 0 to 100 degrees, and the disability was described as moderate.   There is also no evidence of frequent periods of hospitalization due to either service-connected disorder.  Consequently, the Board finds that the criteria for referral for the assignment of an extraschedular evaluation for the right knee disabilities at issue pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995). 

In reaching the above decision, the Board considered the doctrine of reasonable doubt; however, the preponderance of the evidence is against the increased rating claims on appeal, and the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  






ORDER

A rating in excess of 20 percent for post-operative medial meniscectomy of the right knee is denied.  

A separate, compensable 10 percent evaluation for removal of semilunar cartilage of the right knee is granted, subject to law and regulations governing the effective date of an award of monetary compensation.

An initial rating in excess of 10 percent for traumatic arthritis of the right knee is denied.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


